OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and a new trial ordered.
Irrespective of whether the police conduct in this case is viewed as something less than "interrogation”, it is obvious that the defendant’s request to remain silent was not scrupulously honored, requiring as a consequence the suppression of his oral statement. (People v Grant, 45 NY2d 366, 375-376; see *726People v Buxton, 44 NY2d 33, 37.) Given the nature and quantum of proof offered at trial, it cannot be said that it is clear beyond a reasonable doubt that this error did not contribute to defendant’s conviction. (See People v Almestica, 42 NY2d 222, 224; People v Crimmins, 36 NY2d 230, 237.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum.
Order reversed, etc.